 146DECISIONSOF NATIONALLABOR RELATIONS BOARDAsheville Steel CompanyandRobertR. Blackburn.Case 1I-CA-4845DECISIONSTATEMENT OF THE CASEMarch 5, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn October 20, 1972, Administrative Law JudgeLowell Goerlich issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbrief, and has decided to affirm the AdministrativeLaw Judge's rulings, findings,' and conclusions2 andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Asheville SteelCompany, Asheville, North Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in the Administrative Law Judge's Order.IThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrectStandard DryWallProducts,Inc, 91 NLRB 544, enfd 188 F 2d 362 (C A 3) We have carefullyexamined the record and find no basis for reversing his findings2We do not adopt two conclusions made by the Administrative LawJudge in his DecisionFirst, the Administrative Law Judge concluded that there was no credibleproof that any employee had ever been discharged for committing the sameoffense as Blackburn was charged with Contrary to the Administrative LawJudge, it appears that two employees were previously discharged for thesame offense Blackburn was charged with However, this fact, whenconsidered in the light of the Respondent's past exemption of Blackburnfrom overtime and weekend work because of his domestic problems, andthe concurrent union membership drive do not persuade us that he wasdischarged for cause Accordingly, we agree with the Administrative LawJudge in his further conclusion that the discharge was based on a pretext toconceal a motive to discourage membership in the UnionSecond, the Administrative Law Judge concluded that Blackburn'stransferwas for the purpose of isolating him from association with otheremployeesOur review of the record leads us to a contrary conclusionThere is credible record evidence that Blackburn had performed othersimilar work outside of the plant prior to the advent of the organizationaldriveLOWELL GOERLICH, Administrative Law Judge: Thecharge filed by Robert R. Blackburn, an individual, onMarch 8, 1972, was served on the Asheville SteelCompany, the Respondent herein, on the same date. Acomplaint and notice of hearing was issued on May 3,1972.The complaint charged that the Respondent haddischargedRobert R. Blackburn on March 6, 1972, inviolation of Section 8(a)(3) of the National Labor Rela-tionsAct, as amended, herein referred to as the Act. Inaddition it was charged that the Respondent had violatedSection 8(a)(1) of the Act by interrogating its employees asto their union sympathies, by threatening employees withloss of their positions if the Union came in, by creating animpression of surveillance of employees' union activities,by threatening employees that they would lose all benefitsif they selected the Union to represent them, by instructingemployees to think over their union activity, and byoffering to help get employees out of the Union.The Respondent filed a timely answer denying that ithad engaged in or was engaging in any of the unfair laborpractices alleged.The case came on for trial on June 29 and 30, 1972, atAsheville, North Carolina. Each party was afforded a fullopportunity to be heard, to call, examine, cross-examinewitnesses, to argue orally on the record, to submitproposed findings of fact and conclusions, and to filebriefs. All briefs have been carefully considered.FINDINGS OF FACTS,' CONCLUSIONS, AND REASONSTHEREFOR1.THE BUSINESS OF THE RESPONDENTThe Respondent is now, and has been at all timesmaterial herein, a North Carolina corporation with itsprincipal place of business in Asheville, North Carolina,where it is engaged in the steel fabrication business.Respondent, during the past 12 months, which period isrepresentative of all times material herein, received directlyfrom points outside the State of North Carolina rawmaterials valued in excess of $50,000. During the sameperiod,Respondent shipped directly to points and placesoutside the State of North Carolina finished productsvalued in excess of $50,000. The Respondent is now andhas been at all times material herein an employer engagedto commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDInternationalAssociationofBridge,StructuralandOrnamental Iron Workers,AFL-CIO,hereafter referred toas the Union, is now,and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.The facts found herein are based on the record as a whole and theobservation of the witnesses202 NLRB No. 10 ASHEVILLE STEEL COMPANY147III.THE UNFAIR LABOR PRACTICES2A.The Supervisory Status of Willie A. Bridges,Dutch Collins, and Clarence E. HensleyGilbertL.Marlowe is the Respondent's president,Charles F. Sawyer is the Respondent's vice president insales, Frederick R. Stagg is the Respondent's vice presidentin production, Jack R. Gosnell is the Respondent's plantsuperintendent, and Eugene R. Gregory is the Respon-dent's erection superintendent. The Respondent admitsthat these employees of the Employer are supervisorswithin the meaning of Section 2(11) of the Act. Issue isdrawn as to whether or not Willie A. Bridges, DutchCollins, and Clarence E. Hensley are supervisors within themeaning of the Act, as alleged in the General Counsel'scomplaint.Each of these individuals testified. Bridgesreferred to himself as a yard foreman, Collins referred tohimself as a shop foreman, and Hensley referred to himselfas "foreman of part of the shop crew."3 Each of these threeemployees wore different attire than that of the employeeswho worked under them and generally did not engage inany physical labor.Budges supervised a crew of six or seven employees. Hedecided what work they were to perform, excused themfrom work for short periods of time without prior consentofhissupervisors,recommended raises which wereapproved by the Respondent, and instigated discharges.4In administering these functions Bridges exercised inde-pendent judgment. In addressing an employee, PlantSuperintendent Gosnell referred to Bridges as the employ-ee's boss and said to the employee, "[Y]ou do what he tellsyou."Dutch Collins supervised about 16 to 18 employees.5 Heassigned work to these employees and transferred themfrom job to job. In making assignments he evaluated theemployee's ability and exercised his independent judg-ment.6 Collins granted employees time off for short periodsand recommended raises. If employees performed theirwork in an unsatisfactory manner, he reprimanded them"strongly."Hensley supervised between 12 and 20 employees. Heassigned work to those employees and transferred them2The credibility resolutions herein have been derivedfroma review ofthe entire testimonial record and exhibits, with due regard for the naturallogic of probability, the demeanor of the witnesses, and the teachings ofN L R B v Walton Manufacturing Company & Loganville Pants Co,369U S 404, 408 As to those witnesses testifying in contradiction to thefindings herein, their testimony has been discredited, either as having beenin conflict with the testimony of credible witnesses or becauseit is in and ofitself incredulous and unworthy of belief3At the time of the hearing, Hensley no longer occupied such position,he had beenan estimatorfor about 2 months4Bridges instigated the discharge of employee Ayward C Clonts whenhe refused to work overtime Bridges broughtthe matterto the attention ofStagg and Gosnell Clonts was dischargedin the presenceofBridges5According to Gregory, sometimes the number of employees underCollins reached as high as 306Collins testified that he used his "independent judgment in decidingwhat job a particular man will get," and opined, "You've got to haveenough sense to know whetheraman can makea horseshoe or not orwhether he can make a handrail or something "7Hensley testified that he exercised "independent judgment in decidingwhich work should be given certain employees "8Hensley told employee Jerry Patton that he was pleased with the workthat he was doing and that he had talked to Stagg and Gosnellabout it andfrom job to job. In this function he exercised independentjudgment.7 Hensley excused employees for several hourswithout consulting his superiors, recommended pay in-creases,8 "chewed out" employees who performed unsatis-factonly, and excused employees from working overtime.When employees were assigned to Hensley or Collins theywere told by Gregory or Gosnell "get with them and they'lltell you what to do." 9The foregoing indicia of supervisory status bring theduties and responsibilities of Hensley, Bridges, and Collinswithin the definition of supervisor as set forth in Section2(11) of the Act.10 The exercise of supervisory authority bythese employees was "not of a merely routine or clericalnature." These employees "responsibly"" directed otheremployees, exercised independent judgment in the assign-ment of their jobs, recommended and administereddiscipline, and recommended wage increases. Moreover,they were held out to be the Respondent's bosses and sorepresented themselves. They were the only supervisors towhom the employees working under them reported forwork assignments and direction. Accordingly, Hensley,Bridges, and Collins were supervisors within the meaningof the Act.B.The Alleged Violationsof Section8(a)(1)of the ActFirst:The union organizational campaign commencedaround February 1, 1972, with the request by employeeRobert R. Blackburn, the alleged discriminatee herein, thatUnion Representative Franklin visit his home. Af such visitFranklin and Blackburn discussed union organization andBlackburn was given union authorization cards which helater distributed on the Respondent's premises. Blackburndistributedabout 15 cards; , other employees likewisedistributed some union authorization cards. At this timethe Employer had about 75 to 80 employees working at itsplant.12 Blackburn, as well as others, discussed the Unionat the plant and attended union meetings. Blackburn,among the employees, was the acknowledged leader of theunionmovement, and the prime spokesman at uniontold them that he thought Patton deservedmoremoney On the next Friday,when Gosnell passed out the paychecks. he toldPatton thathe wouldreceive a raise, which he did9 In respectto the duties and responsibilities of Hensley and Collins,Erection Superintendent Gregory testifiedQ Hensley and Collins, they had absolute control over that crew,they were the onlybosses oftheir respectivecrews, right9A YesQ They werethe immediatebosses, right9A Yes10Section 2(11) providesThe term "supervisor" means any individual having authority, in theinterestof the employer, to hire, transfer, suspend. lay off, recall.promote. discharge.assign,reward,or discipline other employees. orresponsiblyto direct them,or to adjusttheir grievances,or effectivelyto recommendsuch action. if in connection with the foregoing theexercise ofsuch authorityisnotof a merelyroutine or clerical nature.but requires the use ofindependent judgmentii"To beresponsibleis to be answerable for the discharge of a duty orobligationResponsibilityincludes judgment,skill,ability, capacity, andintegrity, and is implied by power" OhioPower Co v N LR B,176 F 2d385, 387 (C A 6)i2This is theestimateof VicePresidentFrederick R Stagg 148DECISIONSOF NATIONALLABOR RELATIONS BOARDmeetings. Supervisors in the plant heard rumors of theunion activity.13 Rumors of this activity were reported toGosnell and Stagg by Supervisor Bridges, who testified thathe had heard "faintly" rumors that Blackburn was pushingfor the Union. Around March 5, 1972, Sawyer wasinformed by Stagg at a morning meeting that Blackburnwas one of the "pushers" for the Union. Collins had alsoheard rumors that Blackburn had been giving out cards asearly as 2 weeks before February 25, 1972.On February 9, 1972, President Gilbert Marloweapproached employee Ayward C. Clonts and said, "I can'tbelieve what I heard about you about this union deal."Clonts said, "What do you mean?" Marlowe responded,"You went to a union meeting last night." Clonts then said,"Mr. Marlowe, how could I be at two places at one time? Iwas making music last night." Clonts had been to theunion meeting on February 8, 1972. Blackburn was at thesame meeting.14Again on February 9, toward quitting time, Marloweapproached Clonts and said, "Your name is still coming upabout these union cards." Clonts responded, "I don't knowwhat you're talking about. I haven't been giving out anyunion cards in the parking lot." Marlowe responded, "Iwill not have this on these premises." 15On the same day, February 9, Clonts approached YardForeman Bridges and said, "Bill, I can't figure out GilbertMarlowe is hot on me today." Bridges answered, "I believeIcan tell you one thing; you're in this umon, ain't you."Bridges continued, "You went to a union meeting lastnight, didn't you." Clonts replied, "How can I be at twoplaces at the same time." Thereupon Bridges said, "You'retrying to push the union in here, ain't you?" Clontsanswered, "No, sir," adding, "Another thing, after 4:30after I punch the clock, it's my business what I do." 16 Inthe same conversation Bridges also commented, "We don'twant the union in here; we don't think a union would begood."On February 25, 1972, Blackburn, accompanied byCollins,went to the Biltmore Estate for the purpose ofsurveying a rotted cable which was to be replaced across ariver.As Collins and Blackburn were returning in anautomobile, Collins said to Blackburn, "Bob, what's this Ihear about you getting union cards signed?" Blackburntold him that "that was right." Thereupon Collins askedhim why he was soliciting cards. He answered, "Well, we'renot making any money down here, Dutch; the moneythey're paying us is so far out of line with the cost of living,it'snot even funny; it's ridculous." Collins responded, "Ican't blame you for that." Later Blackburn commented, "Iguess they'll fire me when I get back to the shop." Collins13Bridges testified that rumors of union activities were "all over theplant " Bridges also testified, "Well, you could hear it [talk about unionactivities ] about anywhere you was at as long as youjust heard somebodypassing by "i4Marlowe denied the conversation as related by Clonts, however, headmitted that he had a conversation with Clonts in which the statement thatClonts had "made music" was used His denial is not creditedisMarlowe claimed that he had not heard about union activities untilSunday, March 4, 1972, when he had returned from a vacation extendingfrom February 18 to March 4, 1972 Marlowe's denials are not creditedieBridges denied the content of the conversation with Clonts, however,he admitted Clonts came to him one morning and said that "he had beenaccused of being at union meetings, and he wasn't " According to Bridges,said, "No, they don't know about it." Blackburn answered,"Well they will when we get back over there-when yougetback over there." Collins said, "No, I won't tellthem." 17Sometime prior toMarch I, 1972, a petition wascirculated among the employees for those who were againstthe Union. On March 1, Erection Superintendent Gregoryasked employee Robert L. Hensley whether he had signedthe petition.He responded that he had not. Gregoryreplied "that [he] should go ahead andsign it, that it wouldlook so much better on [his] part to the Company if theCompany did see [his] name on the list." Hensley said thathe would not "sign it either way." Thereupon Gregoryexplained that if the employees "did get the union in that[they] would be working more or less for the union, havingto pay them for something [they] wasn't getting, and [they]also would lose some of the Company benefits that theywere giving [them ]." 18Prior to March 1, Shop Foreman Hensley conversed withemployeeWilliam David Hensley, at which time ShopForeman Hensley said to employee Hensley that "he didn'tthink the union will help the employees any and that youcould lose your position if we was to get the union." ShopForeman Hensley added that it wouldn't do any good foremployee Hensley "to say anything about it because therewouldn't be anybody there but [employee Hensley andShop Foreman Hensley] and [Shop Foreman Hensley]would deny it." 19Several days prior to March 2, 1972, Vice PresidentCharlesF.Sawyerwas informed by Vice PresidentFrederick R. Stagg that there were "rumors flying of unionactivities."He received substantially the same informationfrom Shop Superintendent Gosnell, Erection ForemanGregory, and Shop Foreman Collins. Collins was quoted assaying, "There is huddling and rumors going on. and Iunderstand there is union talk going."20 In response tothese rumors, Sawyer prepared a speech which he deliveredto the employees on March 2, 1972.PresidentMarlowe was absent. Sawyer "felt in Mr.Marlowe's absence in the best interest of the Company thatthis is what he would have done. And acting as ExecutiveVice President [he] made the speech before [Marlowe]came back." Among other things Sawyer read to theemployees, "The Company does not want a union here.We sincerely believe that the introduction of a union intothis Company is not necessary or beneficial to your welfareand growth with the Company. The Company will resistthisUnion's efforts to make dues payers out of you withevery proper and legal means. We would like to make itclear thatit isnot necessary for anyone to belong to anyhe told Clonts, "As far as we was concerned they [Union I was all bad, wedidn't care who knewit and wedidn't want one, wewasn't for one, and wedidn't care who knew it " Clonts' testimony is credited'rCollins admitted that such a conversation took place, but he claimedthatBlackburn said to him, "I suppose now you've heard that I am givingout union cards," to which Collins replied, "I've heard rumors of that " Theversionof the conversation as related by Blackburn is creditedisGregory did not specifically deny that he had suggested to Hensleythat he sign the petition againstthe Union19Shop Foreman Hensley denied the conversation His denial is notcredited20Collins was quoted by Sawyer as also saying, "I guess you've heard ofthis s- flying around " ASHEVILLE STEEL COMPANY149union in order to work here . . . getting involved with theIronWorkers Union is a serious thing. Each one of youshould be certain that you have the true facts about thisunion and unionization generally. Any supervisor will behappy to answer any questions you have." The speechcommenced with the statement, "It comes as no surprise tous that the notorious Iron Workers Union is trying to makeunion payers out of you . . . . Most of you know that theIronWorkers Union is no stranger to violence. We do notbelieve this is the type group any of you would want to getinvolved with." 21On March 6, 1972, employee Robert R. Blackburn wasdischarged. Several days before Blackburn was fired, ShopForeman Clarence Hensley approached employee JoelHenderson and said to him, "What do you think about allthis talk about the union?" Henderson replied, "What doyou mean about all this talk?" Hensley said, "Are you forthis union or not?" Henderson answered that he was forthe Union. During the conversation, Hensley said, "Well,I'll tell you if a union comes in the Company will takeaway your benefits such as your profitsharing, yourChristmas bonus, and you know, stuff like loaning youmoney." 22During the first week in March, Shop Foreman ClarenceHensley asked employee Jerry Patton whether he hadheard talk about the Union. Patton answered in theaffirmative.Hensley said that "the union would not be anybenefit" to the employees.On March 8, 1972, the day after a union meeting, ShopForemanHensley again spoke to employee Patton.Hensley said that he was surprised that Patton had gone tothe union meeting.On March 8, 1972, employee Patton was engaged inconversation with Gregory. Gregory told him that he hadseen him coming out of the labor temple the night beforeand asked him how many men were at the meeting. Pattonreplied 25 or 30. Gregory said that the Company had beengood to Patton and that if the Union were voted in theemployees would lose their benefits and insurance. About1o'clock on the same day, Gregory said to Patton that hedidn't really see him coming out of the labor temple butthat he had "told on" himself.On March 8, 1972, employee Patton went to VicePresident Stagg's office where he talked to Gosnell andStagg. Some of the employees who were assigned to go toNew York to do some erection work had told Patton that ifthey got into trouble in New York, they would take it outof his hide. Patton told Gosnell "that the guys that were21The General Counsel claims that Sawyer deviated from his speech andadded that if the Union came in to Asheville Steel the employees would loseall their benefitsWhile several employees testified that Sawyer made suchstatement Sawyer's testimony that he did not deviate from written text iscredited It is believed that the employees were giving their interpretation ofSawyer's remarks rather than a verbatim recollection22Hensley denied the conversation with Henderson but admitted thatHenderson had told him that he had signed a union card Hensley's denialsare not credited23Gosnell admitted that the conversation took place, that reference wasmade to the employees going to NewYork,and that,if there was anytrouble,theywould beat Patton up or whip him However, he denied anyreference to getting Patton out of his involvement with the Union Gosnelltestified,"Jerry,if this pressure is not off of you where you'll be able to doyour job in a correct way,think it over if you want to, and tell me who'sputting the pressure so maybe I can do something about it, think it over,going up there evidently thought that [he] was the one thatwas pushing thisunionand the one that was giving out thecards because he came to [him] and told [him ] that if therewas any trouble up there that he was going to come backand take it out of [his] hide." Gosnell responded that hedid not think that the men who were going to New Yorkwould have any trouble; "that he hadn't heard a thingabout it."When Patton told Gosnell that "the boysthought that [he] was the one who was giving out cards,getting the cards signed," Gosnell commented, "[I]f youare involved in this activity, think it over the weekend, andI'll get you out of it." 23Around March 8, 1972, Gosnell approached employeeWilliam David Hensley and said to him that the Companyhad been good to him had it not. Hensley answered, "Yes,sir."Gosnell said, "We heard you was for the union."Hensley answered, "No, sir"; the answer was untruthful.About a week after Blackburn was fired ErectionSuperintendent Gregory approached employee Joel Hen-derson and said, "I hear you've been pushing this union."Henderson answered that he had not been pushing for theUnion, but that he had been discussing the Union "just likeeverybody else at AshevilleSteel."Whereupon Gregoryasked, "Tell me how much did the insurance pay on yourlastbaby?" Henderson responded, "Three hundred dol-lars."Gregory said, "I guess you know if the union comesin you would have had to pay that yourself."Second:As set out above Supervisors Bridges, Collins,Gregory, and Hensley and Plant Superintendent Gosnellinterrogated employees in respect to their union activities.These interrogations occurred in the context of otherunfair labor practices; they were for the clear purpose ofelicitinginformation in aid of the Respondent's antiunioncampaign. Their purpose was not communicated to theemployees nor was any assurance against reprisals given tothe employees.24 Moreover, the Respondent did not provethat such questioning was pursuant to the Employer'slegitimatebusinessinterests.The effect of the questioningwas to inhibit union activity,25 and instill in the minds ofemployees fear of discrimination on the basis of theinformation obtained.26 Accordingly,it isfound that bythe following interrogations theRespondent violatedSection 8(a)(1) of the Act: 27(a) Supervisor Bridges' interrogations of employee Clontson February 9, 1972, to wit: "You went to a union meetinglastnight, didn't you?" and "You're trying to push theunion in here, ain't you?"(b) Supervisor Collins' interrogation of employee Black-please come back in Monday, andlet's talk this thing out" Where Gosnell'stestimonyconflicts withPatton's testimony,Patton'stestimony is credited24TheBoard hassaid, "Questioning selected employees about theirunion sympathieswithout anyassurance against reprisal,by its verynature tendsto inhibit employeesin the exerciseof their right to organizeEngineered Steel Products, Inc,188 NLRB No 5225 "It is well settledthat such interrogationviolates Section 8(a)(l) whenitsprobableeffect is to inhibit unionactivity "N L R B v SouthernElectronics Co,430 F 2d 139126 "Interrogation as to unionsympathy andaffiliationhas been held toviolate the Act because ofitsnaturaltendencyto instill inthe minds ofemployees fear of discrimination on the basis of the information theemployer has obtained "N L R B v West Coast Casket Company, Inc,205F 2d 902, 904 (CA 9)27 SeeN L R B v Super Toys, Inc, Hendel Manufacturing Company,Incorporated,197 NLRB No 179 150DECISIONSOF NATIONALLABOR RELATIONS BOARDburn on February 25, 1972, to wit: "Bob, what's this I hearabout you getting cards signed?"(c)SupervisorGregory's interrogation of employeeRobert L. Hensley on March 1, 1972, as to whether he hadsigned the petition against the Union.28(d)SupervisorHensley's interrogations of employeeHenderson shortly prior to March 6, 1972, to wit: "Whatdo you think about this talk about the union?" and "Areyou for the union or not?"(e)SupervisorHensley's interrogation of employeePatton during the first week in March as to whether he hadheard talk about the Union.(f)Plant SuperintendentGosnell's interrogation ad-dressed to employeeWilliamDavid Hensley aroundMarch 8, 1972, to wit: "We heard you was for theunion." 29Third.In addition to the coercive interrogations men-tioned above, the Respondent violated Section 8(a)(1) ofthe Act by supervisors' threats that certain benefits wouldbe taken away if the Union succeeded in organizing theplant. (SeeGTE Automatic Electric, Inc.,196 NLRB No.134.) The following remarks by supervisors were threats ofreprisal and were unlawful:(a) Supervisor Gregory's threat to employee Robert L.Hensley on March 1, 1972, to wit: If the employees "didget a union in . . . [they] also would lose some of thecompany benefits that they was giving us."(b) Supervisor Hensley's remarks to employee WilliamDavid Hensleysometimeprior to March 1, 1972, that "hedidn't think the union would help us [the employees] any,"and that, "you could lose your position if we was to get theunion." 30(c) Supervisor Hensley's threat to employee Hendersonsometimeprior to March 6, 1972, to wit: "Well, I'll tell youif the union comes in the company will take away yourbenefits such as your profitsharing, your Christmas bonus,and you know, stuff like loaning you money."(d) Supervisor Gregory's threat made to employee Pattonon March 8, 1972, that, "[i If they voted the union in thatwe would lose all our benefits and insurance."(e) Supervisor Gregory's remark to employee Hendersonabout a week after March 6, 1972, that, "[i]f the Unioncomes inyou would have had to pay that [certaininsurance benefits ] yourself."FourthThe Respondent also violated Section 8(a)(1) oftheAct by causing the employees to believe that theRespondent was spying upon their union activities.31 Thefollowing conduct of the Respondent's supervisors createdunlawful impressions of surveillance:(a) President Marlowe's remarks to employee Clonts onFebruary 9, 1972, to wit: "You went to a union meeting28Gregory's suggestion to employee Hensley that he should "go aheadand sign" the petition against the Union,that it would look better to theCompany, was also a violation of Section 8(a)(1) "Section 8(a)(1) makes itunlawful for an employer toinduce employees to sign any form ofunion-repudiating document"N L R B v Birmingham PublishingCompany,262 F 2d 2, 7 (C A 5)29While Gosnell's remark was not framed in the form of a question theemployee treated it as such and answered,"No, sir "30The Board has said,"We regard a threat of job loss to be a seriousdeterrant to organizational activity "CometRiceMillsDivision,EarlyCaliforniaIndustries,Inc,195 NLRB No 117last night." and "Your nameis still comingup about theseunion cards."(b) Supervisor Hensley's remark to employee Hendersonon March 8, 1972, that he was surprised that Hendersonhad gone toa union meeting.(c) Supervisor Gregory's remark to employee Patton onMarch 8, 1972, that he had seen him coming out of thelabor temple on March 7, 1972.(d) Supervisor Gregory's remark to employee Hendersonabout a week after March 6, 1972, to wit: "I hear you'vebeen pushing thisunion."Fifth:Finally, the Respondent violated Section 8(a)(1) oftheAct by Plant Superintendent Gosnell's remark toemployee Patton on March 8, 1972, that if he wereinvolved in union activity, "think it over the weekend and[he would] try to get [him] out of it."C.TheDischargeof RobertR.BlackburnFirst:Robert R. Blackburn was hired on October 23,1967.On his application for employment appeared thestatement in reference to his wife,ClaraBlackburn,"disabled last 3-1/2 yrs." At the time he was hired,Blackburn told Stagg and Gosnell that his wife hadrheumatoid arthritis, that she could not walk and was in awheelchair, and that she could not use her hands or standalone.He also indicated that he had had to feed her forabout 2 years because she was unable to get her hands upto her mouth.32 During the interview, Blackburn was toldthat he would have to work overtime, out of town, nights,and away from home. Blackburn said that he could notwork weekends or away from home because of his invalidwife, stating that he had to be there "every evening andtake care of her on weekends"; that he had no one to takecare of her. Nevertheless, the Respondent hired Blackburnand said, "They could work around it." Blackburn washired as an electric welder in which classification hepossessed 10 years' experience.Shortly after Blackburn was hired, he was asked byGosnell to work 12-hour shifts. He said that he could not,whereupon he reported to Stagg that he had beenscheduled to work 12-hour shifts which he could not dobecause he had to be home every evening with his wife.Stagg said, "You dust forget about it; we'll overlook it, andwe'll send somebody else." On another occasion, Black-burn had refused to perform Saturday work, indicatingthat he had to stay with his wife on weekends. Gosnell sentanother employee to fill in for him. During his tenure ofemployment the Respondent took a "decent" attitudetoward the problem of his wife's illness as it affected hisworking overtime and on weekends.3331"[Tlhe law reasons that when the employer either engages insurveillance or takes steps leading his employees to think it is going on, theyare under the threat of economic coercion, retaliation,etc "HendrixManufacturingCompany, Inc v N LR B,321 F 2d 100, 104, fn 7 (C A 5)See alsoN L R B v Ralph Printing and LithographingCompany,379 F 2d687, 691 (C A 8)32While Blackburn was working for the Respondent,Mrs. Blackburnhad undergone 13 or 14 operations which were processed through theRespondent's insurance program33 Stagg testified, "After he had worked for us a while this came to lightthat his wife waspretty sick,and he had to stay with her, or he told us this ASHEVILLE STEEL COMPANYStagg said that when Blackburn was requested to workovertime he "would bring up this old excuse about I've gotto get off at 4:30; my babysitter leaves, and I have to bewith my wife all the time." Stagg's attitude was, "Well, youcan't be hard-hearted in business all the time." Neverthe-less, according to Stagg, the policy in regard to Blackburnchanged in the forepart of February as the result of rumorswhich came to Stagg that employees were dissatisfied withthe privileges afforded Blackburn. According to Stagg, "Itwas disrupting our organization." However, the new policywas never communicated to Blackburn, nor was it evermentioned to him that he was abusing the privileges whichthe employer allowed him.34Blackburn had been a palmary employee. Of Blackburn,Gregory said, "Mr. Blackburn is a good mechanic. He doeshis job." Collins was more complimentary. He testified, "Inmy opinion he was a good employee, a good welder; one ofthe best I've ever seen."Blackburn was assigned to a job at the Asphalt PavingCompany on February 28, 1972. The paving company islocated at Black Mountain, North Carolina, a distance ofaround 10 miles from the Respondent's premises. Anotheremployee, Joel Henderson, was assigned to the sameproject.Gregory was in charge of the project. At the time,theAsphalt Paving Company was out of productionbecause of the work being performed. The companyresumed operations in about 2-1/2 weeks; however, thework was not completed on the job until some time afterthat.On Friday, March 3, Gregory appeared about 11 o'clockon the job and stated that the Asphalt Paving Companywanted the job finished and that Blackburn and Hender-son would have to work weekends.35 Blackburn told himthat he couldn't work weekends because he had to takecare of his wife. Whereupon Gregory responded, "The menthatwork on my crew work anytime I need them," towhich Blackburn replied, "I haven't been working on yourcrew."Nevertheless,Gregory scheduled Blackburn andHenderson to work on Saturday and Sunday. Hendersonworked on Saturday but did not show on Sunday, havingcalled in, indicating that his baby was sick. Henderson wasexcused.When Henderson and Blackburn returned to the planton Friday afternoon, Gosnell said to them, "We're lookingfor you boys in here Saturday and Sunday." Blackburnreplied, "I can't work this weekend; you know it." Gosnellinstructed Blackburn to see Stagg.Gosnell went to Stagg's office with Blackburn, whereBlackburn told Stagg that he could not work that weekend.Blackburn was told that he must work Saturday andSunday, that they could not put anyone else on the job.So after all we're not cannibals, so we worked with him and tried to be asdecent as possible "34Gosnell said that when employees complained about Blackburn'sprivileges he would say to them, "[G ]entlemen, he says he has a sick wife,and ya'll ought to have a big enough heart in you to fill in for him everyonce in a while, and we've got thisjob to do, and I'm not necessarily askingyou to do it for Robert Blackburn, I am asking you to do it for JackGosnell, trying to get this work out "35No one worked weekends on this job after the first weekend36 Stagg described what occurred as follows "it was around 5 00, 5 or10 minutes after 5 00 And he said, '[W ]e've had Bob lined up on this Jobfor Asheville [Asphalt] Paving Company, and now he says he can't work151Stagg said that the Respondent might lose the contract.Blackburn reiterated the fact that he could not workSaturday and Sunday and pointed out that he had toldthem before that he could not work weekends. He said, "Ihave too much to do, working on weekends; I have to takecare of my wife and do all the chores." Stagg responded,"We can't send nobody else out there; you're the one thathas to go." As Blackburn commenced to leave, Gosnellsaid that "they were looking for [him] in there, and wanted[him] in there in the morning." Blackburn said that hecould not makeitashe went out the door. Gosnell agreedthat Blackburn said that he could not make it because hiswifewas sick. Stagg did not threaten Blackburn withdisciplinary action if he failed to report on Saturday36 nordirect him to call in if he was unable to work on Saturday.On Saturday morning, March 4, when Blackburn hadnot called in by about 7:15, Collins phoned Gosnell andreported this fact. Collins was told to notify Julian Jarrellto come to work, which he did. Henderson heard Collinsmake two telephone calls, one to Jarrell and the other oneto Robert Joyner. Henderson and Blackburn were to haveleft the Employer's Asheville plant for the paving job at7:30. Jarrell arrived about 8 p.m. and Joyner arrived about8:30. The three employees started to the asphalt paving jobsome time between 8:30 and 9:00 a.m.Henderson andBlackburn were equally qualified to do the work. Hender-son took over for Blackburn. Jarrell continued working onthe job until it was completed.PresidentMarlowe returned from his vacation onSunday,March 5, 1972, between 4 and 5 p.m. FirstMarlowe testified that he "didn't know anything about theunion" at that time and did not learn about Blackburn'sdischarge until Monday morning, March 6, 1972. Later inhis testimony he related that Stagg had called him onSunday afternoon but had"onlytold [him] therewas someunion activities." (Emphasis supplied.) Later,Marloweexpanded on this testimony. He testified that Stagg"onlysaid that Blackburn did not show up for work and that Isaid, `Well, Fred, it's strictly up to you.' " (Emphasissupplied.) Finally, Marlowe testified, "[H]e [Stagg] told metherewassome unionactivities,and he also said thatBlackburn didn't show up for work." Marlowe testifiedfurther that he "wouldn't deny" that he had asked Staggwho was pushing the cards and the union. Nevertheless,Marlowe claimed that he knew nothing of Blackburn'sunion activities untilMonday, March 6, 1972. Marloweknew, however, that Blackburn's wife had undergone anumber of operations and that they were paid through theCompany's insurance program. He also knew that Black-burn had been excused from working overtime because hissick wife required his presence at home.tomorrow'And he hadknown of it, I think,since Thursday And I said,'Well,Bob, you're sure youcan'tmake an effort this time and get ababysitter or do something so that you can workthis particulartime ' I said,'[T ]his is something special ' I said, 'AshevillePaving is a specialcustomerof ours because I've worked with them for the last 25 years, and they'reexpecting us back there,they've got a deadline on this equipment to get itin ' And I said. '[W le've got to work this weekend, that's all there is to it' Isaid, 'You know this is a job withno blueprints,all of this information wascommunicatedto you by word of mouth 'And itwas afield job where justnot anyonecan take overAnd I said, '[J just make a little effort this time' Isaid, 'I'm sure something canbe workedout' He said, 'Well, I'll see,' andturned around and walked out " 152DECISIONSOF NATIONALLABOR RELATIONS BOARDOn Monday morning, Blackburn was informed thatStagg wanted to see him in the office. Stagg said to him,"You didn't come in Saturday; you didn't come inSunday; and you didn't call in. I can't put up with it. I'mgoing to have to let you go."Stagg testified that had Blackburn called in andindicated that he was unable to find anyone to take care ofhis wife, it would have been the policy of the Company tohave excused him.37 At the time Blackburn was dis-charged, Stagg did not ask him the reason for his failure tocall in or appear for work on Saturday and Sunday.According to Gregory, if a man was supposed to workand did not show up or did not call in, ordinarily he wasgiven a warning rather than a discharge. Collins knew ofno occurrence where an employee had been discharged forrefusing to work on Saturday or for failure to call in.Henderson testified that he had been absent on severaloccasions and had not called in and that no disciplinaryaction had been taken against him. The Respondentproduced two separation notices in which it was stated thatthe employees had failed to show up for work or call in. Ineach of the cases, the details were not given. The last day ofemployment recorded for one employee, Edward Banks,was May 9, 1969. He was not discharged until May 15,1969.The last day worked by the other employee, JoeMetcalf, was October 24, 1967; he was not discharged untilNovember 17, 1967. There were no other employees whohad been discharged for these causes in the period of thelast 5 years.Second:". . . an employer may hire and discharge atwill, so long as his action is not based on opposition tounion activities."N.L.R.B. v. South Rambler Company,324F.2d 447, 449 (C.A. 8). However, the "mere existence ofvalid grounds for a discharge is not defense to a chargethat the discharge was unlawful, unless the discharge waspredicated solely on those grounds, and not by a desire todiscourage union activity."NL.R.B. v. Symons Manufac-turingCo,328 F.2d 835, 837 (C.A. 7)38 "A justifiableground for dismissal is no defense if it is a pretext and notthe moving cause."N.L.R.B. v. Solo Cup Co.,237 F.2d 521,525 (C.A. 8) ". . . the `real motive' of the Employer in analleged 8(a)(3) violation is decisive."N L.R.B. v. BrownFood Store,380U.S. 278, 287. "It is the `true purpose' or37Blackburn testified without contradiction that he had never called inbefore38The principle was well stated by the Court of Appeals for the SecondCircuit inN L R B v Great Eastern Color Lithographic Corp,309 F 2d 352,355, enfg 133 N LRB 911The issue before us is not, of course, whether or not there existedgrounds for discharge of these employees apart from their unionactivitiesThe fact that the employer had ample reason for dischargingthem is of no moment It was free to discharge them for any reasongood or bad, so long as it did not discharge them for their unionactivityAnd even though the discharges may have been based uponother reasons as well, if the employer was partly motivated by unionactivity, the discharges were violative of the Act19"Discrimination consists of treating like cases differently "FrostyMorn Meats, Inc v N L RB, 296 F 2d 617, 62110While there is sufficient credible direct proof of the Respondent'sknowledge of Blackburn's union affections and activities the "small shoptheory," imputing knowledge to the Respondent is also applicable SeeQuest-Shon Mark Brassiere Co,80 NLRB 1149, 1150, enfd 185 F 2d 285(C A 2), cert denied 342 U S 8124i"every equivocal act that was done may be properly viewed in thelightof respondent's animus toward the effort to organize its men "`realmotive' in hiring or firing that constitutes the test."Loca1357, International Brotherhood of Teamsters [Los Ange-les- Seattle Motor Express] v. N.L.R.B.,365 U.S. 667, 675."Section 8(a)(3) prohibits discrimination in regard totenure or other conditions of employment to discourageunion membership. . . . It has long been established that afinding of violation under this section will normally turnon the employer's motivation."American Ship Building Co.v.N.L.R.B.,380 U.S. 300, 311. Thus the "real motive" ofthe Respondent in discharging Blackburn is the relevantconsideration in determining whether the Respondentdiscriminatorily39 discharged Blackburn to "discouragemembership in any labor organization." (Section 8(a)(3) oftheAct). In this respect it must be considered that thecredible record reveals that the Respondent knew40 thatBlackburn was a pusher for the Union and that theRespondent strenuously opposed the union organization ofits employees.41 The Respondent's opposition to the Unionwas not of a passive or latent character but manifesteditself in the commission of unfair labor practices. More-over, its anxiety at the advent of the Union was of suchintensity that it hurriedly assembled its employees in acaptive audience to listen to its antiunion position eventhough its president was on vacation. Under thesecircumstances, the discharge of a leading union advocate,even though it was for seemingly nondiscriminatoryreasons, is a substantial contribution to the objectives of anemployer who has been utilizing unfair labor practices as atactic to chill its employees' union affections. "Obviouslythe discharge of a leading union advocate is a mosteffectivemethod of undermining a union organizationaleffort."N. L. R. B. v. Longhorn Transfer Service,346 F.2d1003 (C.A. 5). Thus, if the purpose of the respondent wasto thwart the Union's advent by unfair labor tactics, thedischarge of Blackburn, a leading union partisan, musthave furthered that purpose. That this was the Respon-dent's "real purpose" is apparent from the testimony ofPresident Marlowe.Marlowe was a disingenuous witness. His testimony wascontradictory and vacillatory.A review of Marlowe'stestimony printed in the margin42 confirms that Marlowewas less than candid in disclosing his full conversation withStagg on Sunday and withheld important parts thereofN L R B v Houston and North Tesas' Motor Freight Lines, Inc,193 F 2d394, 398 (C A 5), cert denied 343 U S 93442The testimony is as followsQ Now, you didn't know anything about the union until after youcame back from vacation, is that right9A That's correct, sirsrrrrQWell, sir, who told you about the union"AWell, when I got to work Monday, Mr Stagg told me about itsrrsrQ Did he tell you he had fired Robert BlackburnA This was later on, sirQ He didn't tell you the day that you got back"A It was later on in the morning I thinkrrrrrAHe told me that Blackburn did not show up for work when hewas supposed to[Q I What day of the week was this9[A I This was on a MondayrssAHe said he had to let him go ASHEVILLE STEEL COMPANY153which would have reflected upon the Employer's realmotive.Marlowe's handling of his testimony, as well as hisdemeanor while testifying, are persuasive of the fact thatBlackburn's discharge was firmed on Sunday afternoonand that union considerations permeated Blackburn'sdischarge.The conclusion that union considerationspermeated Blackburn's discharge is also supported by thefollowing additional factors. (1) It was an "unreasonableand unnatural act"43 for the Respondent to dischargeBlackburn, an excellent employee, whose caliber was suchthat the Respondent had continued him in employmenteven though his wife's illness caused him to refuse overtimeand Saturday and Sunday work.44 (2) The fact that theRespondent did not preliminarily warn Blackburn that, ifhe did not report for work on Saturday or call in, he wouldbe subject to discharge, indicates that on Friday theRespondent either did not view such offense as of a severenature or that the Respondent, reasonably certain thatBlackburn would not be available for work, purposelyplaced his job in jeopardy.45 (3) Prior to the advent of theUnion, the Respondent's policy toward Blackburn hadbeen one of understanding and humaneness; it abruptlychanged without credible reason when Blackburn's unionactivities became known. (4) The credible record disclosesthat the Respondent's need was not urgent in that areplacement was readily available for him 46 (5) As theRespondent had been administering discipline there is nocredible proof that an unambiguous rule provided fordischarge for Blackburn's offense or that any employeehad ever been discharged for a like offense. (6) In effectingBlackburn's discharge the Respondent, apparently havingdetermined its action in advance, made no inquiry ofBlackburn as to his reason for not calling in or appearingforwork.47 (7) Blackburn had not been given a clearultimatum that, if he did not call in or appear for work, hewould be discharged.Hence the conclusion obtains that the claimed offense ofBlackburn was seized on by the Respondent as a pretext toshroud the "real motive" for Blackburn's discharge andthat the "real motive" was to discourage membership in aunion.By such misconduct the Respondent violatedSection 8(a)(3) of the Act.In addition the Respondent's discrimination againstBlackburn did not originate with his discharge. TheRespondent's indulgence in reprisals against Blackburncommenced with his transfer from the plant where he wasusually assigned to the Asheville Paving Company jobsite,the plain purpose of which was to isolate Blackburn, theleadingunion advocate, from association with otheremployees; itmanifested itself again in the suddenwithdrawal of Blackburn's privilege of exemption fromweekend work so that he might care for his invalid wife; 48and finally it was consummated in the actual discharge ofBlackburn.The chain of events supports the GeneralCounsel's theory that the Respondent "set Blackburn upfor discharge."49 In this respect it is also significant thateven though the Respondent knew of Blackburn's wife'sincapacitation and the likelihood of his inability to workfor such reason, it sought a replacement for him neither[A ] I didn't know anything about it until I came in Mondayrt#rtQ And Mr Stagg didn't call you up and tell you about it, that hewas going to have to fire the number I union pusher9A No sir, there -was no conversation about number I unionpusherrt##rtQ He didn't tell you that Blackburn had anything to do withunion9A At that time he didn't know any thing, I didn't know anythingabout the union#rt#rt[Q ] Now, between the time you came back on Sunday and aquarter of 8 00 on Monday, had any one contacted you, or had youlearned of any union activity whatsoever9[A ] I think I recall Mr Stagg called me, and that was about itQ But he called you about that on SundayA He only told me there were some union activities#Q You weren't curious as to who was pushing n9A No He didn't know He didn't say anything about it at thetimeHe only said that Blackburn did not show up for work, andthat-I said, "Well, Fred, its strictly up to you "rt##AWell, he told me there was some union activities, and he alsosaid that Blackburn didn't show up for work###Q You were curious, yet you didn't ask him who was pushingthese cards, who was pushing this unionA I don't recall asking him, no, sirQWell,You wouldn't deny that you asked him that, will you9A I can't answer that, I really don't knowQ You wouldn't deny that you asked him that9A I wouldn'tdenythat I did43CfMagic Chef, Inc,181 NLRB No 14614 "The discharge of qualified workers who are also union activists 'is a circumstanceof suspicion which may give rise to ajustified inference ofviolative discrimination'" Betts Baking Co v N L R B,380 F 2d 199, 204(C A 10)45 It was said in EAnthony & Sony, Inc v N L R B,163 F 2d 22, 26-27(C A D C ), "If the employer had really been disturbed by the circumstancesitassigned as reasons for [the] discharge[s], and had had no othercircumstanceinmind,some word of admonition, some caution that theoffending lapse be not repeated, or some opportunity for correction of theobjectionable practice, would be almost inevitable The summariness of thedischarge[s]gives rise to a doubt as to the good faith of the assignedreasons "46This conclusion is further supported by the fact that thereafterweekend work was not performed on the Asphalt Paving job47As the court observed inUnited States Rubber Company v N L R B,384 F 2d 660, 662-663 (CA 5). in affirming the Board's finding ofdiscrimination, "Perhaps most damning is the fact that both [employees]were summarily discharged after reports of their misconductwithoutbeing given any opportunity to explain or give their versions of theincidents "48While the Respondent claimed that it had decided to withdrawBlackburn's exemptionfrom weekend work because of its alleged belief thathe had abused the privilege, such claim takes on the nature of anafterthought for certainly the Respondent, if it viewed the charges seriously,would have confronted Blackburn with them49The case,J P Stevens & Co v NLRB,449 F 2d 595 (C A 4), citedand relied on by the Respondent.has beenreviewed It may bedistinguished in that (1) unlike theStevenscase,Blackburn did not "well"know that his employment included Saturdayassignments,unlike theStevenscase, Blackburn had never been warned that his "extra engagement"on weekends "must not interfere with his Saturday obligations to theCompany", unlikethe Stevenscase the withdrawal, on such short notice, ofBlackburn's privilege of exemption from Saturday work to attend his invalidwife was nota legitimatemanagement demand but was in reprisal forBlackburn's union affection 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore his assignment nor after he said he "couldn't makeit,"although employees Jarrell and Joyner were availa-ble.50CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and it willeffectuate the purposes of the Act for jurisdiction to beexercised herein.3.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them bySection 7 of the Act, the Respondent has engagedin unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.By unlawfully discharging Robert R. Blackburn onMarch 6, 1972, the Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the Act.Ithaving been found that the Respondent unlawfullydischargedRobert R. Blackburn and thereby violatedSection 8(a)(3) and (1) of the Act, it is recommended thattheRespondent remedy such unlawful conduct. It isrecommended in accordance with Board policy51 thatRespondent offer Robert R. Blackburn immediate and fullreinstatement to his former position or, if such position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings that he may havesuffered as a result of the discrimination against him bypayment to himof a sumof money equal to theamount hewould have earned from the date of his discriminatorydischarge to the date of an offer of reinstatement, less netearnings during such period to be computed on a quarterlybasis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, and including interestat the rate of 6 percent per annum in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant toSection 10(c)of the Act, I herebyissue thefollowingrecommended: 52ORDERThe Respondent, Asheville Steel Company, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging concerted activities of its employees ormembership in International Association of Bridge,Struc-tural and Ornamental Iron Workers, AFL-CIO, or anyother labororganization,by unlawfully discriminatorilydischargingany of its employees or by unlawfullydiscriminating in any manner in respect to their hire ortenure of employment or any term or condition ofemployment in violation of Section 8(a)(3) of the Act.(b)Unlawfully interrogating its employees regardingtheir union activities.(c)Unlawfully threatening employees with the loss oftheir positions or the loss of benefits if the Union were tobe selected to represent them.(d)Unlawfully creating an impression of a surveillanceof its employees'union activities.(e)Unlawfully encouraging employees to sign petitionsagainst the Union.(f)In any like or related manner interfering with,restraining,or coercing its employees in the exercise of theright to self-organization,to form labor organizations, tojoin International Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, or any other labororganization, to bargain collectively through representa-tives of their own choosing,and to engage in concertedactivities for the purpose of mutual aid or protection asguaranteed in Section 7 of the Act or to refrain from anyand all such activities subject to the union-securityrequirements of Section 8(a)(3) of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)OfferRobert R. Blackburn immediate and fullreinstatement to his former position or, if such position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,discharging, if necessary, any employee hired to replacehim, and make him whole for any loss of pay that he mayhave suffered by reason of the Respondent's discrinuna-tion against him in accordance with the recommendationsset forth in the section of this Decision entitled "Remedy."(b)Notify immediately the above-named individual ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.50This quotation from the General Counsel's brief is aproposIt cannot be said that Respondent did not have compassion for themisfortune that befell Blackburn'swifeTime and again Blackburndeclined to work week-ends and gave as his reason therefor the factthat he had to take care of his sick wife Time and time again thisreason was accepted by Respondent without serious question in thewords of obstensibly benevolent Vice President Stagg "So after allwe're not cannibals,so we worked with him and tried to be as decent aspossible " However, upon the arrival of the Union and the disclosure ofBlackburn as its principal champion, the missionary spirit prevailingtheretoforemade a hasty departure and Blackburn was unceremoni-ously slatedfor the potSiSeeTheRushion Company,158 NLRB1730. 174052 In the event no exceptions are filed asprovided bySection102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,and recommendedOrderherein shall,as provided inSection 102 48 of the Rules and Regulations, be adoptedby theBoard andbecome its findings, conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes ASHEVILLE STEEL COMPANY(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at its Asheville, North Carolina, plant copies ofthe attached notice marked "Appendix." 53 Copies of saidnotice, on forms provided by the Regional Director forRegion 11, after being duly signed by the Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat said notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for Region 11, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.54IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act otherthan those found in this Decision.13 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelationsBoard" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "54 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 11,inwriting,within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board, after a trial in whichall parties were permitted to introduce evidence, found thatwe discharged Robert R. Blackburn unlawfully and that byhisdischarge we discouraged employees from becomingand remaining members of the International AssociationofBridge,Structuraland Ornamental Iron Workers,AFL-CIO.WE WILL offer Robert R. Blackburn his former jobor, if his job no longer exists, a substantially equivalentposition.WE WILL restore his seniority and pay him anybackpay he lost because we discharged him.155WE WILL NOT discharge any employee for the samereasons for which the Board found that we dischargedthe above-named employeeWE WILL NOT unlawfully discharge employees forlawfullyengaging in union activities or protectedconcerted activity.WE WILL NOT unlawfullyinterrogateour employeeswith respect to their union activities.WE WILL NOT unlawfully threaten our employeeswith loss of their positions or with loss of benefits if theUnion is selected to represent themWE WILL NOT unlawfully create the impression thatwe are spying on our employees' union activitiesWE WILL NOT encourage our employees to signpetitionsagainstthe Union.The laws of the United States give all employees theserights:To organize themselvesTo form, join, or help unionsTo bargain as a group through representativesthey chooseTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any and all of these things subjectto the union-security requirements of Section8(a)(3) of the National Labor Relations Act, asamended.All of you are free to remain or refrain from becoming orremaining members of a labor organization.ASHEVILLE STEEL COMPANY(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individual, ifpresentlyserving inthe Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This notice mustremainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 1624Wachovia Building, 301 North Main Street, Winston-Salem,North Carolina 27101, Telephone 919-723-2300.